Citation Nr: 1827250	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  14-17 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus and/or exposure to Agent Orange.   


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

J. Davitian, Counsel





INTRODUCTION

The Veteran served on active duty from May 1968 to March 1970.  

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. 

In a May 2016 decision, the Board, inter alia, denied service connection for hypertension.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In a September 2017 memorandum decision, the Court vacated the Board's May 2016 decision to the extent that it denied service connection for hypertension and remanded the matter for readjudication.  The Court dismissed the appeal of the Board's decision denying service connection for a depressive disorder and finding that new and material evidence had not been received to reopen a claim for service connection for PTSD.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has a current diagnosis of hypertension and he is presumed to have been exposed to Agent Orange during service.  Medical opinions obtained to date do not address whether the Veteran's hypertension is related to herbicide exposure.   

Although hypertension is not a disability presumptively associated with herbicide exposure (see 38 C.F.R. § 3.309 (e) (2017)), the National Academy of Sciences (NAS) has placed hypertension in the category of "limited or suggestive evidence of an association" with exposure to herbicides.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47,924, 47,926  (Aug. 10, 2012).  On remand, a VA opinion as to the etiology of the Veteran's hypertension is necessary. 

In April 2018, the Veteran's representative submitted a February 2018 private medical opinion that it was at least as likely as not that the Veteran's hypertension was caused by exposure to herbicide including Agent Orange while serving in Vietnam.  The medical opinion refers to a study of Korean Vietnam Veterans and a study of Vietnam Veterans who sprayed herbicides; circumstances that are different from this specific Veteran.  

Since the issue on appeal is being remanded for development, the Veteran's eFolders should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159 (c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's eFolders copies of all outstanding VA medical records.  

2.  After completion of the foregoing, schedule a VA examination to assess the etiology of the Veteran's hypertension.  Copies of all pertinent records should be made available to the examiner for review.  A complete rationale should accompany the opinion reached. The examiner is asked to provide the following:

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that hypertension was incurred or aggravated as a result of his military service, to include as due to herbicide exposure, or was caused or aggravated by the Veteran's service-connected diabetes mellitus. 

The examiner must specifically reference, in the opinion rationale, the following: (i) the National Academy of Sciences (NAS) Veterans and Agent Orange Updates, to include in 2010 and 2012, which stated that there was "limited or suggestive" evidence of an association between hypertension and herbicide exposure; (ii) whether they find the NAS Updates to be persuasive and weigh the relative risks presented by the Veteran's presumed Agent Orange exposure and other relevant factors, and; (iii) the February 2018 private medical opinion which referenced studies involving Korean Vietnam Veterans and veterans who sprayed herbicides.  

The examiner is advised that, although VA has not determined that hypertension qualifies for presumptive service connection based on herbicide exposure, this does not preclude a nexus to service. Instead, the examiner must consider all pertinent evidence, and offer an opinion as to whether the Veteran's hypertension is due to such exposure.

A full rationale is to be provided for all stated medical opinions. If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

The examiner is informed that aggravation here is defined as any increase in disability.  If the Veteran's diabetes mellitus aggravated hypertension the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation. 

3.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

